Citation Nr: 1102395	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period from October 
6, 1998 through October 31, 2001.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from November 1, 2001.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 1947, 
and from July 1950 to September 1951.

This appeal to the Board of Veterans Appeals (Board) initially 
arose from a November 2001 rating decision in which the RO 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective October 6, 1998.  In April 2002, the 
Veteran requested a higher rating.

In a June 2002 rating decision, the RO awarded a higher rating of 
50 percent for PTSD, effective April 9, 2002.  The Veteran filed 
a Notice of Disagreement (NOD) with the June 2002 decision in 
February 2003.  The RO issued a statement of the Case (SOC) in 
April 2003, and the Veteran filed a Substantive Appeal (via a VA 
Form 9, Appeal to the Board) later that month.

Because the appeal involves requests for a higher rating assigned 
following the initial grant of service connection, the Board 
characterized that matter in light of the distinction noted in 
Fenderson v. West, 12 Veteran. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
inasmuch as a higher rating is available for the Veteran's PTSD 
both before and after the April 2002 effective date of the 50 
percent rating, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board recharacterized the 
appeal as encompassing claims for higher ratings at each stage, 
as set forth on the title page.  Id., AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In October 2003, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.  

In April 2004, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).  This status remains in effect.

In a May 2004 decision, the Board denied an initial rating in 
excess of 30 percent for PTSD, for the period from October 6, 
1998 to October 31, 2001; granted a 50 percent rating for PTSD, 
from November 1, 2001; and denied a rating in excess of 50 
percent for PTSD from November 1, 2001.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In August 2005, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the May 
2004 Board decision.  By Order dated later in August 2005, the 
Court granted the Joint Motion, vacating the Board's decision as 
its determinations with respect to the above-noted noted matters, 
and remanding these matters to the Board for further proceedings 
consistent with the Joint Motion.  (Parenthetically, the Board 
notes that the award of a 50 percent rating from November 1, 2001 
remained in effect, and the RO implemented this aspect of the 
decision in a June 2004 rating action.)

In January 2006, the Board again denied higher ratings for the 
periods prior to, and from, November 1, 2001; the Veteran, in 
turn, appealed the Board's decision to the Court.  In June 2006, 
the Court again vacated and remanded the Board's decision 
pursuant to a June 2006 Joint Motion.

In January 2007, the Board remanded the claims on appeal to the 
RO, for further action.  The Board also referred to the RO the 
matter of the Veteran's entitlement to a TDIU for consideration.  

On remand, in a June 2008 decision, the RO denied the claim for a 
TDIU. In May 2009, the Veteran filed a NOD.  A SOC was issued in 
April 2010, and the Veteran filed a substantive appeal (via a VA 
Form 9) in May 2010.  Therefore, this matter is now also before 
the Board.

For the reason expressed below, the matters on appeal are being 
remanded to the RO.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board review of the claims file reveals that further action 
in this appeal is warranted.

In the January 2007 remand, the Board directed the RO undertake 
adequate steps to obtain any additional evidence pertinent to the 
Veteran's claims for higher initial and subsequent ratings for 
PTSD. Then, the RO was to adjudicate the claims for an initial 
rating in excess of 30 percent for PTSD prior to November 1, 2001 
and for a rating in excess of 50 percent for PTSD on and after 
that date.  The RO was specifically requested to note the 
instructions in both Joint Motions as to specific information 
that should be considered in adjudicating these claims.  The RO 
was also directed to adjudicate a new claim for a TDIU in light 
of all pertinent evidence and legal authority.

A review of the claims file reveals that, while the RO issued a 
rating decision addressing the claim for a TDIU in June 2008, a 
supplemental SOC (SSOC) addressing the Veteran's claims for 
higher ratings for PTSD was not issued.

Consequently, these matters must, again, be remanded to the RO 
for readjudication of the claims for higher ratings for PTSD, and 
for issuance of a SSOC reflecting such adjudication, as 
previously requested.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).

The Board also notes that further development of the claims for 
higher ratings for PTSD and for a TDIU is warranted.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R.      
§ 4.16(b).

The record reflects that the Veteran has been granted service 
connection for PTSD (rated as 30 percent disabling from October 
6, 1998, and as 50 percent disabling from November 2001); 
tinnitus (rated as 10 percent disabling); bilateral hearing loss 
(rated as 20 percent disabling); and erectile dysfunction 
associated with PTSD (rated as noncompensably disabling).  His 
current combined rating is 60 percent.  Thus, the percentage 
requirements for award of a schedular TDIU, pursuant to 4.16(a), 
are not currently met.  However, as noted, entitlement to a TDIU, 
on an extra-schedular basis (pursuant to the specifically 
prescribed procedures set forth in 38 C.F.R. § 4.16(b)), may 
nonetheless be established, if the Veteran is shown to be 
unemployable by reason of his service-connected disability.  Id.  
[Parenthetically, the Board also notes that should the Veteran be 
found entitled to higher rating(s) for PTSD under the General 
Ratings Formula applicable for rating psychiatric disorders to 
include PTSD (see 38 C.F.R. § 4.130), he may meet the percentage 
requirements for a TDIU on a schedular basis.  See 38 C.F.R. 
§ 4.16(a).]  

The Veteran contends that he is unemployable largely due to the 
severity of his PTSD symptomatology.  The record reflects that 
last worked part time delivering car parts in 2001.  During a 
November 2001 VA examination, the Veteran reported that he had 
been fired from his job after a confrontation with his boss.  
During a May 2002 VA examination, the Veteran reported that he 
had to stop working due to constant irritation and difficulty 
working with others.  In an October 2003 VA examination, the 
Veteran continued to report that he was not employed.

The Veteran has also submitted a statement from his former 
employer, where the Veteran was a truck driver from November 1993 
to May 1996.  In the statement, the employer noted that when the 
Veteran began work, he was cheerful and upbeat; however, toward 
the end of his employment he was occasionally irritable and 
argumentative.  The employer indicated that had the Veteran not 
resigned, this continued behavior would have become a performance 
issue.  The Veteran has also submitted a variety of statements 
from other employers reflecting that the Veteran quit these jobs 
due to his temper, irritability, and altercations with others.  

In addition, a June 2007 report from a VA psychopharmacologist 
indicates he had a discussion with the Veteran regarding his PTSD 
symptoms and notes that the Veteran has significantly disabling 
PTSD symptoms which adversely affect his ability to function 
appropriately and effectively and on a consistently independent 
manner.  He noted that the Veteran has difficulty in establishing 
and maintaining relationship and is unable to function from an 
occupational standpoint.

While the Veteran has submitted evidence regarding his 
unemployability, the record still does not include a medical 
opinion-clearly based on full consideration of the Veteran's 
documented history (to include current findings) and supported by 
fully-stated rationale-as to whether the Veteran's service-
connected disabilities-either individually or in concert-
render(s) him unable to obtain or retain substantially gainful 
employment.  On this record, such an opinion is needed to resolve 
the matter of Veteran's entitlement to a TDIU.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion as 
to what effect the appellant's service-connected disability has 
on his ability to work).

Moreover, the Veteran's attorney has submitted a statement 
requesting a retrospective medical opinion discussing whether 
there has been any change in severity of PTSD symptomatology 
since the October 1998 effective date for the grant of service 
connection.  Given the recent evidence showing severe 
symptomatology impacting the Veteran's ability to work, and in 
light of the attorney's request for a restrospective opinion, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the Veteran's psychiatric disability since 
the effective date for the grant of service connection.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the claim for increased ratings and for a TDIU (which 
is considered a claim for increase).  See 38 C.F.R. § 3.655(b) 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
the scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time of 
the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A.       § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

The RO's adjudication of the claims for higher ratings should 
include consideration of whether any further staged rating of the 
Veteran's PTSD is appropriate.  Moreover, in adjudicating the 
matter of a TDIU, the Board points out that, even if the 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
4.16(a) are not met, the RO should also consider whether the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
4.16(b), for award of a TDIU due to PTSD on an extra-schedular 
basis, are met.  

As a final matter, the Board notes that since the RO's last 
adjudication of the claims, the Board has received additional 
statements from the Veteran's previous employers and a statement 
from the Veteran's representative.  These records contain 
information pertinent to the claims on appeal; however, this 
evidence has not been initially considered by the RO and a waiver 
of initial RO consideration has not been obtained. Hence, on 
remand, the RO's adjudication of the claim should also include 
consideration of the additionally received evidence, in the first 
instance.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to the claims for higher ratings for PTSD 
and/or for a TDIU.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a psychologist 
or psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner is specifically asked to 
comment on whether the record reflects any 
change(s) in the severity of the disability 
at any point(s) since October 6, 1998.  If 
so, the examiner is asked to note the 
approximate date(s) of such change(s), as 
well as an assessment of the severity of 
the disability for each date.

The examiner should also render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to 
nonservice-connected disability or 
advancing age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
PTSD, alone, or in concert with his other 
service-connected disabilities, renders him 
unable to obtain or retain substantially 
gainful employment.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for higher ratings 
for PTSD in light of all pertinent evidence 
(particularly all that added to the claims 
file since the Boards prior remand) and 
legal authority (to include consideration 
of whether any further staged rating of the 
disability, pursuant to Fenderson (cited 
above) is warranted).

The RO should also adjudicate the claim for 
a TDIU.  If the Veteran fails, without good 
cause to report to the scheduled 
examination, in adjudicating the claim, the 
RO should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence and legal authority 
(to include the provisions of 38 C.F.R. § 
4.16(b)).

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 
7112 (West Supp. 2010).  The RO is reminded that this appeal 
has been advanced on the Board's docket. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



